Citation Nr: 1452980	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-17 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona



THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at Yuma Regional Medical Center on October 6, 2011.



REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Tucson, Arizona.


FINDINGS OF FACT

1.  The Veteran received treatment at Yuma Regional Medical Center on October 6, 2011 for worsening pain in his neck, arm, and hand; at the time of receiving such treatment, the Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, and considered permanently and totally disabled.

2.  The Veteran's symptoms treated at Yuma Regional Medical Center on October 6, 2011 were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  Treatment from a VA or fee-basis facility was not feasibly available on the date in question, and an attempt to use such facilities beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment would have been refused.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for private medical treatment expenses incurred at Yuma Regional Medical Center on October 6, 2011 have been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, as the benefit sought is being granted in full, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim in the decision below.

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking VA payment or reimbursement for unauthorized medical expenses he incurred for treatment at Yuma Regional Medical Center on October 6, 2011.

Generally, the admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at Yuma Regional Medical Center on October 6, 2011, was not authorized by VA, and the Veteran does not so contend.
 
Nevertheless, under the versions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 in effect at the time of the treatment here at issue, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

The Board notes that, effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments is to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C.A. §§ 1725 and 1728.  As a practical matter, the disposition of this claim would remain the same even if the amended criteria were applied.

Private treatment records on October 6, 2011 documented that the Veteran reported to the emergency room of Yuma Regional Medical Center with "posterior neck pain, which radiates into the scapula, associated with some right upper extremity throbbing, burning pain."  The symptom onset was noted to be acute, the timing was noted to be constant, and the pain was noted to be mild.  After undergoing various tests on that date, he was diagnosed with cervical radiculopathy.

In his February 2012 notice of disagreement, the Veteran asserted that he was in "intolerable pain" on October 6, 2011 and that such pain extended from his neck down his arm to his hand.  He also asserted that he called his local VA clinic (in Yuma, Arizona) on that date, but was allegedly told he could not get in until the following week, and he decided that his pain was too unbearable for him to wait that long for medical treatment.  On his May 2012 VA Form 9, he reiterated that his pain on October 6, 2011 was unbearable (and "not mild like the hospital reported").  He also reiterated that he had called his local VA clinic but was told that they were closing and that he could make an appointment for the following week, but that he could not wait that long (as he had had the pain for a few days and it kept getting worse).

In a May 2012 statement, the Chair of the Department of Emergency Medicine (Dr. P.C.R.) at Yuma Regional Medical Center noted that the Veteran had been treated in the emergency department of that facility on October 6, 2011 by a nurse practitioner after he came in "complaining of severe scapular pain."  Dr. P.C.R. also noted that the Veteran had attempted to be seen at the VA clinic but it was closed, and that Yuma Regional Medical Center was the only location available to treat and relieve him of his severe scapular pain.

In a May 2012 statement, the Veteran's wife asserted that she took the Veteran to the emergency room on October 6, 2011 because she did not know what to do at that moment other than to take him in for emergency care.  She stated that he had had "severe pain" and that the VA clinic was closed, so the only place to take him was the (private) hospital.

Internet research reflects that the Yuma VA Outpatient Clinic closes at 4:30pm on Monday through Friday.  (October 6, 2011 was a Thursday.)  Geographical research reflects that the Veteran's home address is located approximately 2 miles away from Yuma Regional Medical Center, and that the closest VA Medical Center to the Veteran's home address is located in Phoenix, Arizona, approximately 187 miles away.

The Board finds that all three of the statutory requirements under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have been met with regard to the emergency treatment not previously authorized that the Veteran received at Yuma Regional Medical Center on October 6, 2011.  The Veteran was considered permanently and totally disabled (for his service-connected PTSD) at the time of receiving such treatment; the symptoms treated (severe pain in his neck radiating to the arm and hand) were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and treatment from a VA or fee-basis facility was not feasibly available on the date in question, and an attempt to use such facilities beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment would have been refused.  Therefore, the Board concludes that reimbursement for private medical treatment expenses incurred at Yuma Regional Medical Center on October 6, 2011 is warranted.




ORDER

Entitlement to reimbursement for private medical treatment expenses incurred at Yuma Regional Medical Center on October 6, 2011 is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


